Citation Nr: 0819217	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-05 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for recurrent right knee 
strain with loose body, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from February 1987 to October 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Togus, Maine Regional 
Office (RO).

In April 2008, the veteran withdrew her request for a Central 
Office hearing before a Veterans Law Judge.  


FINDING OF FACT

The medical evidence of record shows that the veteran's 
service-connected right knee disability is primarily 
productive of pain and subjective locking and instability of 
the knee with noncompensable limitation of motion on flexion 
and no loss of motion on extension or impairment of the tibia 
and fibula.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
recurrent right knee strain with loose body have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5262-5258 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an October 2003 letter, issued prior to the 
decision on appeal, and in a March 2006 letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be submitted by the veteran, and what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of any further evidence that pertains to 
the claim.  Those notice letters advised the veteran that the 
evidence needed to show that her disability was worse in 
severity including evidence addressing the impact of her 
condition on employment and the severity and duration of her 
symptoms.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The March 2006 letter also advised the veteran of 
the type of evidence needed to establish a disability rating, 
including evidence addressing the impact of her condition on 
employment and the severity and duration of her symptoms, as 
well as the evidence needed to establish an effective date.  
The pertinent rating criteria for her disability were 
provided in the January 2006 statement of the case.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's post-service treatment records, VA examination 
reports, and lay statements.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting medical release 
forms, as well as lay statements and her own statements 
describing the impact her disability had on her functioning.  
Thus, she has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Disabilities 
must be reviewed in relation to their history.  38 C.F.R. § 
4.1 (2007).  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 
4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Indeed, the United States Court of Appeals for Veterans 
Claims (Court) most recently held in Hart v. Mansfield, 21 
Vet. App. 505 (2007) that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  As 
such, the Board will consider whether staged ratings are 
appropriate in evaluating the veteran's service-connected 
right knee disability. 

In an October 1991 rating decision, the RO granted service 
connection for loose body right knee with history of ligament 
strain and assigned a 10 percent disability rating under 
Diagnostic Code 5299-5257.  No instability was demonstrated 
on VA examination in January 1991, but her right knee was 
symptomatic.  In a July 2002 rating decision, the RO 
recharacterized the disability as recurrent right knee strain 
[with loose body] and increased the disability rating to 20 
percent under Diagnostic Code 5262.  In August 2003, the RO 
received the instant claim for an increased rating.  In a 
January 2006 Decision Review Officer Decision, the RO 
reassigned the disability to dual Diagnostic Codes "5262-
5258."  The RO also awarded separate service connection for 
residuals of right ankle sprain associated with the service 
connected recurrent right knee strain and assigned a 10 
percent disability rating under Diagnostic Code 5099-5024, 
effective October 5, 2005. 

Under Diagnostic Code 5257, a 10 percent rating is prescribed 
for slight recurrent subluxation or lateral instability of 
the knee.  A 20 percent rating is prescribed for moderate 
recurrent subluxation or lateral instability of the knee.  A 
30 percent rating is prescribed for severe recurrent 
subluxation or lateral instability of the knee.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2007).  

Under Diagnostic Code 5262 (impairment of tibia and fibula), 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace, warrants a 40 percent evaluation. Where 
there is malunion of the tibia and fibula, with marked knee 
or ankle disability, a 30 percent rating evaluation is 
provided; with moderate knee or ankle disability, a 20 
percent rating evaluation is provided; and with slight knee 
or ankle disability, a 10 percent rating evaluation is 
provided.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007).  

Under Diagnostic Code 5258, a 20 percent rating is prescribed 
for dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5258 (2007).  

Under Diagnostic Code 5260 (limitation of flexion of leg), 
flexion limited to 15 degrees warrants a 30 percent 
evaluation.  Flexion limited to 30 degrees warrants a 20 
percent evaluation.  Flexion limited to 45 degrees warrants a 
10 percent evaluation.  Flexion limited to 60 degrees 
warrants a noncompensable evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2007).    

Under Diagnostic Code 5261 (limitation of extension of leg), 
extension limited to 45 degrees warrants a 50 percent 
evaluation.  Extension limited to 30 degrees warrants a 40 
percent evaluation.  Extension limited to 20 degrees warrants 
a 30 percent evaluation.  Extension limited to 15 degrees 
warrants a 20 percent evaluation.  Extension limited to 10 
degrees warrants a 10 percent evaluation.  Extension limited 
to 5 degrees warrants a noncompensable evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2007).  

The normal range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II. 

In the veteran's August 2003 claim for an increase, she 
maintained that her knee had worsened since the last rating 
action in July 2002.  At that time, the August 2001 VA 
examination report showed that the veteran complained of 
recurrent burning pain in her knee but reported no complaints 
of weakness, fatigability, decreased endurance, 
incoordination, or flare-ups.  The physical examination of 
the right knee revealed no tenderness to palpation, swelling, 
deformity, or instability.  On range of motion of the right 
knee, flexion was to 105 degrees and extension to 0 degrees.  
No pain, weakness, fatigability, decreased endurance, or 
incoordination was demonstrated.  X-rays revealed no 
fracture, dislocation, or obvious loose bodies.  The examiner 
provided a diagnosis of recurrent and more frequent right 
knee pain.   

Thereafter, a May 2003 magnetic resonance imaging (MRI) of 
the right knee revealed minimal degeneration of the menisci 
without evidence of a discrete tear.  There was also 
chondromalacia of the patella and minimal joint effusion.  

Records dated from March 2003 to June 2003 from Dr. J.M. 
showed that the veteran was followed for right knee pain.  A 
June 2003 record indicated that the MRI only revealed 
chondromalacia of the patella.  

Records dated in June 2003 from Regional Rehab-National 
Rehabilitation Hospital showed that the veteran underwent 
physical therapy for her right knee.  
A June 2003 evaluation from a physical therapist noted that 
the recent MRI was positive for "arthritis."  The veteran 
complained of intermittent pain, catching, and a burning 
sensation in her right knee.  The examination revealed 
tenderness to palpation and 4+/5 right knee strength versus 
5/5 knee strength on the left.  The therapist indicated that 
the veteran lacked the last 5 degrees of end range motion on 
flexion with pain.  

The October 2003 VA examination report showed that the 
veteran complained of a loose body in her right knee.  She 
related that physical therapy appeared to help.  She 
maintained that her knee swelled if she stood or was on her 
feet too long.  She also experienced stiffness in her knee if 
she sat too long.  She sometimes experienced "a crack" when 
she negotiated stairs.  The only physical activity she 
performed was walking as she experienced pain or a burning 
sensation when she peddled on an exercise bike.  

On physical examination, the examiner observed that the 
veteran walked without a limp.  She was able to sit on the 
examination table with her knees and hips at 90 degrees of 
flexion.  There was no increased ligamentous laxity with her 
knee.  Motor function and neurovascular status function 
seemed normal in her lower extremities.  There was no 
swelling or edema in her leg.  There was no joint effusion of 
her knee and no patello-femoral pain, crepitus, or 
instability.  She was capable of full extension of the knee 
and flexion to about 130 degrees without pain.  The right 
thigh measured about a half inch less in circumference 
compared to the left side.  The examiner provided a diagnosis 
of patellofemoral compartment loose body of right knee joint.  

In statements dated in October 2003, the veteran's mother and 
C.D. reported on their observations of the veteran's right 
knee disability.  

Records from Dr. H.Q. dated from July 2004 to June 2005 
showed that the veteran was followed for right knee pain.  
The veteran was reported as complaining of pain, a burning 
sensation, swelling, instability, and locking of the knee.  A 
July 2004 examination revealed a slight limp, inability to 
squat more than 50 percent, 1+ effusion in the knee joint, 
marked tenderness on compression of the patella against the 
femoral condyle, and tenderness in the medial joint line.  
She had full flexion and extension but the motion was 
painful.  The McMurray's sign for a torn medial meniscus was 
positive.  The cruciate collateral ligament was intact.  The 
diagnosis was internal derangement of the right knee, 
chondromalacia of the patella, and suspected tear of the 
medial meniscus, loose body.  An August 2004 record showed 
Dr. H.Q. recommended that the veteran undergo arthroscopic 
surgery to fully evaluate her right knee and to try to remove 
the loose body in the knee.  A June 2005 record showed that 
arthroscopic surgery was strongly recommended.  The veteran 
instead opted to undergo Depo-Medrol injections.  An August 
2005 record indicated that the veteran did not respond very 
well to the injection but the pain was reportedly a little 
bit better.  The veteran also claimed that she fell last week 
and that her right knee locked or gave out.  Dr. H.Q. 
observed that the veteran was able to walk without any limp, 
but there was tenderness of the knee.  Dr. H.Q. maintained 
that the veteran was not improving, and clinically, she was 
showing signs of a tear of the medial and/or lateral 
meniscus.  

The August 2005 VA examination report showed the veteran 
continued to complain of pain, a burning sensation, 
instability, and locking of the right knee.  She also 
complained that she experienced flare-ups two to three times 
a week.  Over the past four to five months, she missed work 
about one day per week due to doctor appointments or because 
she was not able to perform her work due to her knee.  
Wearing heels hurt her knee tremendously so she had to opt 
for flat shoes.  

On physical examination, the veteran flexed or squatted her 
right knee to about 40 degrees; she experienced pain in the 
lateral aspect of her right knee.  Both "legs" measured 
about the same in circumference.  The right thigh measured 
about a half inch "greater" in circumference compared to 
the left thigh.  There was full extension of the right knee 
joint.  The examiner indicated that he probably felt the 
loose body with flexion of the knee, and the veteran resisted 
further flexion beyond 90 degrees due to knee pain.  The 
examiner noted that the collateral and cruciate ligaments 
were not unduly lax, and there was no significant instability 
of the patello-femoral joint.  In the lower extremities, the 
motor function was 5/5 and sensation was intact.  She favored 
her right leg slightly when she walked, but she used no 
assistive aids and walked in a persistent manner.  She had 
difficulty squatting as she had pain in her right knee at 
about 80 to 90 degrees of flexion. 

The examiner noted that he reviewed the claims file.  The 
examiner diagnosed patello-femoral loose body of the right 
knee joint with some probable patello-femoral chondromalacia.  
The examiner commented that it was more likely than not that 
the apparent loose body of the right knee joint seen on x-
rays and palpated on examinations would likely cause right 
knee pain as well as instability and incoordination, and 
would likely cause a decrease in range of motion when the 
loose body moved around.  The examiner, however, was not able 
to determine this decrease in range of motion.  The examiner 
maintained that when the loose body moved or changed position 
after affecting her right knee motion or movement, her usual 
range of motion would go back to her usual extension and 
flexion.  The examiner further commented that it was also 
felt that any chondromalacia of her right patello-femoral 
joint might not be helped by any surgery such as removing any 
loose body.   

The November 2005 VA ankle examination report noted that the 
veteran received a steroid injection in her right knee that 
eased her pain.  The examiner indicated that the veteran's 
knee would feel fairly good until the loose body got caught, 
which might happen at any time.  The examiner could not feel 
the loose body in the right knee on the current examination.  
The examiner observed that the veteran walked with a "fairly 
normal gait."  

The above evidence shows that the veteran primarily complains 
of pain, a burning sensation, swelling, stiffness, locking, 
and instability of the right knee.  The objective medical 
evidence shows that her right knee disability primarily 
manifests pain, tenderness, limitation of motion on flexion, 
and minimal effusion in the knee joint.  The veteran's 
complaints and the objective findings show that evaluation of 
the knee disability under the currently assigned Diagnostic 
Code 5258 is the most appropriate where the features 
associated with the knee disability are more analogous to the 
criteria under Diagnostic Code 5258 than those under 
Diagnostic Code 5257.  The veteran's self-described 
instability of the knee is more likely due to the loose body 
in the right knee joint according to the VA examiner.  On no 
private or VA examination, however, has the veteran 
demonstrated true subluxation or instability of the knee as 
contemplated under Diagnostic Code 5257.  As for the 
veteran's self-described locking of the knee due to the loose 
body, frequent episodes of locking of the knee and associated 
pain are contemplated under Diagnostic Code 5258.  

As for any limitation of motion caused by the loose body, the 
range of motion on flexion of the right knee demonstrated on 
private and VA examinations is noncompensable under 
Diagnostic Code 5260 even with consideration of such 
additional factors as pain as shown at the August 2005 VA 
examination.  The VA examiner speculated that when the loose 
body moved around it would cause an indeterminable decrease 
in range of motion and then when it did not affect movement 
in the knee she would regain her usual extension and flexion.  
Given the VA examiner did not detect the loose body on 
examination in November 2005, the loss of range of motion 
demonstrated on examination in August 2005 when the loose 
body was palpable probably best reflects the decrease in 
range of motion that can be attributed to the loose body.  As 
such, flexion limited to 90 degrees does not warrant a 
compensable evaluation.  Moreover, according to the report on 
the May 2003 MRI and diagnoses rendered by physicians, the 
veteran does not have arthritis of the right knee 
notwithstanding the physical therapist's notation in a June 
2003 evaluation.  Therefore, the veteran is not entitled to 
consideration of the rating criteria under Diagnostic Code 
5003 (degenerative arthritis) in evaluating her right knee 
disability.  Lastly, the Board observes that the range of 
motion on extension of the right knee demonstrated on private 
and VA examinations is full even with consideration of such 
additional factors as pain as shown at the private 
examination conducted in July 2004.  

As noted above, the veteran's right knee disability has been 
assigned a dual diagnosis that includes Diagnostic Code 5262.  
Evaluations under Diagnostic Code 5262 consider impairment of 
the tibia and fibula and associated knee or ankle disability 
due to nonunion or malunion.  Separate service connection is 
already in effect for right knee and right ankle impairment 
associated with the right knee loose body disability, and the 
veteran does not have impairment associated with the tibia 
and fibula.  Finally, the private and VA examinations show 
that there are also no neurological deficits associated with 
the right knee that can account for the veteran's complaint 
that she experiences a burning sensation in her knee.  For 
all of the foregoing reasons, the Board finds that the 
veteran is not entitled to a schedular rating in excess of 20 
percent for recurrent right knee strain with loose body.

The Board has not assigned staged ratings as the factual 
findings do not show distinct time periods where the service-
connected right knee disability exhibited symptoms that 
warranted different ratings.  See Hart, supra.

The Board has also considered whether the veteran's right 
knee disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability, in and 
of itself, has not been shown to objectively interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  The Board is 
cognizant that the veteran reportedly occasionally misses 
work on account of her knee.  The percentage ratings assigned 
by the VA Schedule for Rating Disabilities represent the 
average impairment in earning capacity resulting from a 
service-connected disability.  38 C.F.R. § 4.1 (2007).  
Therefore, the Board finds that the criteria for submission 
for consideration of an extra-schedular rating are not met.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

A rating in excess of 20 percent for recurrent right knee 
strain with loose body is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


